            Case 19-30524-KKS      Doc 16     Filed 06/11/19   Page 1 of 5




                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IN RE:                                         CASE NO.: 19-30524-KKS
                                               CHAPTER 13
EVERETT HARVEY KLINE

      Debtor                              /


                       CHAPTER 13 TRUSTEE'S
                  OBJECTION(S) TO CONFIRMATION OF
                      CHAPTER 13 PLAN (DOC. 4)

      COMES NOW, LEIGH D. HART, Chapter 13 Trustee, by and through her

undersigned attorneys, and hereby objects to confirmation of Debtor(s)' Chapter 13

Plan (Doc. 4) for the following reasons:

      1.     The Plan base is not sufficient to pay all filed and scheduled claims.

      2.     The Plan fails to address the priority portion of the Proof of Claim filed

by the Internal Revenue Service ($80,042.79). Further, the Proof of Claim discloses

that the Debtor(s) has not filed United States Income Tax Returns for tax years 2013

through 2018.

      3.     The Trustee objects to the payment of luxury items (2018 Harley

Davidson Ultra valued at $29,573.00 with a secured claim of approximately

$32,352.00; a 2018 Polaris XP1000 valued at $13,000.00; and a 4-Wheeler Trailer
             Case 19-30524-KKS      Doc 16   Filed 06/11/19   Page 2 of 5




valued at $1,500.00) while providing a nominal distribution to the unsecured

creditors.

      4.     The Trustee cannot verify the Debtor(s)' income as disclosed on

Schedule I as the Debtor(s) has failed to provide monthly operating reports to the

Chapter 13 Trustee.

      5.     The Debtor(s) has failed to provide copies of the United States Income

Tax Returns for the two (2) years preceding the date of filing to the Chapter 13

Trustee.

      6.     The Certification of Filing Tax Returns (Doc. 6) reflects that the

Debtor(s) has not filed all federal, state and local tax returns as required by Section

1308 and 1325(a)(9).

      7.     The Trustee reserves her right to further object to the Debtor(s)' income

and expenses until after the time for filing claims has expired in order to determine

the true and accurate distribution to the unsecured creditors, as well as whether or

not the Debtor(s) meets the liquidation test.
                Case 19-30524-KKS    Doc 16   Filed 06/11/19   Page 3 of 5




       RESPECTFULLY SUBMITTED.



                                    /s/Leigh D. Hart or
                                    /s/William J. Miller, Jr.
                                      OFFICE OF CHAPTER 13 TRUSTEE
                                      POST OFFICE BOX 646
                                      TALLAHASSEE, FL 32302
                                      ldhecf@earthlink.net
                                      (850) 681-2734 "Telephone"
                                      (850) 681-3920 "Facsimile"


                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and accurate copy of the foregoing has

been furnished by the court's current CM/ECF notice of electronic filing or first

class mail to the persons/entities listed on the attached Exhibit “A”, on the same date

as reflected on the Court’s docket as the electronic filing date for this document.



                                    /s/Leigh D. Hart or
                                    /s/William J. Miller, Jr.
                                     OFFICE OF CHAPTER 13 TRUSTEE
June 11, 2019
         Case 19-30524-KKS   Doc 16   Filed 06/11/19   Page 4 of 5




                             EXHIBIT "A"


EVERETT HARVEY KLINE
1318 POPPY AVE
PENSACOLA, FL 32507

LEWIS & JURNOVOY, P.A.
1100 NORTH PALAFOX STREET
PENSACOLA, FL 32501

U.S. DEPARTMENT OF JUSTICE
CHRISTOPHER P. CANOVA
UNITED STATES ATTORNEY
111 N. ADAMS STREET, 4TH FLOOR
TALLAHASSEE, FL 32301

U.S. DEPARTMENT OF JUSTICE
OFFICE OF THE U.S. ATTORNEY
ATTN: CIVIL PROCESS CLERK
21 EAST GARDEN STREET, SUITE 400
PENSACOLA, FL 32502

U.S. DEPARTMENT OF JUSTICE
OFFICE OF THE ATTORNEY GENERAL
950 PENNSYLVANIA AVE., N.W.
WASHINGTON, DC 20530

DEPARTMENT OF THE TREASURY
INTERNAL REVENUE SERVICE
BANKRUPTCY SPECIALIST
400 W. BAY STREET, M/S 5720
JACKSONVILLE, FL 32202
        Case 19-30524-KKS   Doc 16   Filed 06/11/19   Page 5 of 5




DEPARTMENT OF THE TREASURY
INTERNAL REVENUE SERVICE
BANKRUPTCY SPECIALIST
400 W. BAY STREET, M/S 5730
JACKSONVILLE, FL 32202

DEPARTMENT OF THE TREASURY
INTERNAL REVENUE SERVICE
ATTN: MARY FREELAND, BANKRUPTCY SPECIALIST
801 BROADWAY M/S MDP 146
NASHVILLE, TN 37203

DEPARTMENT OF THE TREASURY
INTERNAL REVENUE SERVICE
P. O. BOX 7346
PHILADELPHIA, PA 19101-7346

DEPARTMENT OF THE TREASURY
INTERNAL REVENUE SERVICE
P. O. BOX 7317
PHILADELPHIA, PA 19101-7317

U.S. DEPARTMENT OF THE TREASURY
STEVEN TERNER MNUCHIN
SECRETARY OF THE TREASURY
1500 PENNSYLVANIA AVENUE, NW
WASHINGTON, D.C. 20220
